



Exhibit 10.1


Separation Agreement
This Separation Agreement (“Agreement”) is entered as of September 14, 2018,
between David Camhi (hereinafter referred to as “Executive”) and Playa
Management USA, LLC, a Delaware limited liability company (hereinafter referred
to as the “Company”). Executive and the Company collectively are referred to as
the “Parties,” and individually are referred to as a “Party.”
RECITALS
WHEREAS, Executive was employed by the Company pursuant to the terms of an offer
letter dated December 13, 2010 (the “Offer Letter”); and
WHEREAS, on September 12, 2018, Executive was notified that the Company was
terminating his employment without cause; and
WHEREAS, in lieu of immediate termination, the Company offered the Executive a
sixty (60)-day transition period (“Transition Period”) from September 12, 2018
to November 11, 2018 (“Termination Date”); and
WHEREAS, in exchange for a further release upon his Termination Date as provided
herein, the Company is willing to provide Executive with certain severance
benefits as described herein; and
WHEREAS, for purposes of avoiding any disputes, the Parties desire to
compromise, fully and finally settle, and fully release any and all actual or
potential claims, known and unknown, that Executive may have against the
Company; and
NOW, THEREFORE, in consideration of the promises, the performance of the
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:
1.Adoption of Recitals. The Parties hereto adopt the above recitals as being
true and correct, and they are incorporated herein as material parts of this
Agreement.
2.Severance Benefits.
a.    Transition Period. Provided that Executive signs and returns this
Agreement to the Company without revoking it, and complies with the material
terms of this Agreement, the Company will forgo terminating Executive’s at-will
employment in September 2018 and extend Executive’s employment until the
Termination Date.
i.
If Executive executes this Agreement and does not revoke the First General
Release (described below in Section 3) and otherwise complies with the covenants
set forth in this Agreement, the Company will compensate Executive at his
regular pay rate, minus applicable withholdings, throughout the Transition
Period until the Termination Date. During the Transition Period, Executive will
continue to participate in and receive all regular benefits that he is currently
receiving including, but not limited to, medical benefits, except that he will
cease accruing vacation leave as of September 12, 2018.

ii.
During the Transition Period, Executive shall not be required to report to work
or otherwise provide services to the Company, except that the Company may call
upon Executive to facilitate the transition of his duties.

b.    Severance Payments. Provided that Executive signs and returns the Second
General Release in accordance with Section 2.c below, and complies with the
material terms of this Agreement, including


1



--------------------------------------------------------------------------------





the covenants set forth herein, the Company will provide the following payments
to Executive (collectively, the “Severance Benefits”):
i.
Salary Continuation. The Company agrees to pay Executive severance in the gross
amount of twelve (12) months’ salary at his current regular pay rate of $315,000
per year (hereinafter “Salary Continuation Payments”). The Salary Continuation
Payments shall be paid in twelve (12) equal monthly installments commencing
after the Termination Date. The twelve (12)-month period during which Salary
Continuation Payments shall be made is the “Severance Payment Period.” The first
installment of the Severance Payment will be processed at the time of the
Company’s next regular payroll that occurs on or after the eighth (8th) day
following the Executive’s execution of the Second General Release.

ii.
Additional Amount. To help defray Executive’s costs of procuring health
insurance coverage (including COBRA), the Company shall pay Executive an
additional monthly amount of One Thousand Five Hundred Dollars ($1,500.00) (the
“Additional Amount”) with each Salary Continuation Payment during the Severance
Payment Period; provided, however, that Executive shall promptly notify the
Company if he becomes eligible to obtain insurance coverage under another group
insurance plan at which time payment of the Additional Amount to Executive shall
cease. In no event shall payment of the Additional Amount to Executive extend
beyond the Severance Payment Period.

iii.
Prorated Discretionary Bonus. The Company shall pay Executive a pro-rata share
of any Discretionary Annual Bonus which Executive otherwise would have been
entitled for 2018 in amount determined by the Board of Directors of Playa Hotels
& Resorts, N.V. (the “Playa Board”) in good faith and prorated based on the
number of days Executive is employed in the year of termination. This amount is
presently estimated to be approximately $181,205 based on current estimated
performance results, but will remain subject to actual performance results for
2018. Such pro-rated bonus shall be paid to Executive within sixty (60) days
following the later of (i) the end of 2018 and (ii) the date the financial
results for 2018 are accepted by the Playa Board (but in all events within
2019), and in no event shall any discretionary amount be determined in a manner
different than such amounts are determined for still-employed senior executives
of the Company.

c.    Second General Release. The Parties agree that, on or about the
Termination Date, the Company will present the Executive with, and the Executive
will, within twenty-one (21) days thereafter, enter into the Second General
Release, a copy of which is attached as Exhibit A to this Agreement. Executive
shall not execute the Second General Release prior to the conclusion of the
Transition Period. Executive will not be entitled to the Severance Benefits
described above in Subsection 2.b unless he executes the Second General Release
within the required time and does not otherwise revoke it.
d.    Tax Withholding. All payments under this Agreement, including the
Severance Payments and Additional Amounts, shall be subject to all applicable
federal, state, and local tax withholding.
e.    Equity Awards. Executive has been granted various outstanding equity
awards under the Playa Hotels & Resorts N.V. 2017 Omnibus Incentive Plan (the
“Equity Plan”), comprised of time-vesting and performance-vesting awards granted
in 2017 and 2018, and those awards will be treated in accordance with the terms
of the Equity Plan and applicable award agreements, as summarized on Exhibit B
to this Agreement (assuming the Termination Date at the end of the Transition
Period as set forth in Section 2.a above).
f.    Section 409A Compliance. This Agreement is intended to comply, to the
extent applicable, with the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) and shall, to the extent practicable,
be construed in accordance with such section. For purposes of this Agreement,
each amount to be paid or benefit to be provided will be construed as a separate
identified payment for purposes of Section 409A, and any payments that are due
within the “short term deferral period” as defined in Section 409A


2



--------------------------------------------------------------------------------





will not be treated as deferred compensation unless applicable law requires
otherwise. The Company makes no representations or warranties that the payments
provided under the Agreement or any other agreement comply with, or are exempt
from, Section 409A, and in no event shall the Company be liable for any portion
of any taxes, penalties, interest, or other expenses that may be incurred by
Executive on account of Section 409A.


3.First General Release. In consideration of the Transition Period, Executive
hereby fully, forever, irrevocably and unconditionally releases, remises and
discharges Playa Management USA, LLC, Playa Hotel & Resorts, N.V., Playa Resorts
Management, LLC, and their related affiliates, subsidiaries, parents,
predecessors, and successors, and all of their respective past and present
officers, directors, stockholders, partners, members, executives, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions, causes
of action, suits, rights, debts, sums of money, costs, accounts, reckonings,
covenants, contracts, agreements, promises, doings, omissions, damages,
executions, obligations, liabilities, and expenses (including attorneys’ fees
and costs), of every kind and nature that Executive ever had or now has against
any or all of the Released Parties, including, but not limited to, any and all
claims arising out of or relating to Executive’s employment with and/or
separation from the Company, including, but not limited to, all claims under
Title VII of the Civil Rights Act of 1964, the Americans With Disabilities Act
of 1990, the Age Discrimination in Employment Act, the Genetic Information
Nondiscrimination Act of 2008, the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act, Section 806 of the Corporate and
Criminal Fraud Accountability Act of 2002, the Rehabilitation Act of 1973,
Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act,
Sections 1981 and 1983 of the Civil Rights Act of 1866, Sections 1981 through
1988 of Title 42 of the United States Code, as amended, the Immigration Reform
and Control Act, the Equal Pay Act, any local, state, federal or foreign
whistleblower statute, regulation, ordinance or law, including the Florida
Whistleblower Act of 1986 and 1991, the Fair Labor Standards Act, the
Consolidated Omnibus Reconciliation Act, the Occupational Safety and Health Act,
the Fair Credit Reporting Act, the Older Workers’ Benefits Protection Act, and
the Executive Retirement Income Security Act of 1974, the Florida Civil Rights
Act, the Virginia Human Rights Act, the Virginians with Disabilities Act, the
Virginia Equal Pay Act, the Virginia Genetic Testing Law, the Virginia
Occupational Safety and Health Act, the Virginia Minimum Wage Act, the Virginia
Payment of Wage Law, the Virginia Right to Work Law, all as amended; any
foreign, federal, state and/or local law, statute, regulation or ordinance
prohibiting discrimination, retaliation and/or harassment or governing wage or
commission payment claims; all common law claims including, but not limited to,
actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract; all claims
to any non-vested ownership interest in the Company, contractual or otherwise,
and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above. Executive understands that, by releasing all of Executive’s
legally waivable claims, known or unknown, against the Released Parties,
Executive is releasing all of Executive’s rights to bring any claims against any
of them based on any actions, decisions or events occurring through the date
Executive signs this Agreement including the terms and conditions of Executive’s
employment and the termination of Executive’s employment.
Nothing in this Agreement shall be construed to prohibit Executive from
contacting, filing a charge or participating in any proceeding or investigation
by the Securities and Exchange Commission (“SEC”), U.S. Equal Employment
Opportunity Commission (the “EEOC”), the Department of Labor (the “DOL”), the
National Labor Relations Board (the “NLRB”), or any other federal state or local
governmental agency or commission (“Governmental Agency”); provided, however,
this Agreement waives Executive’s right to receive any monetary damages
associated with any such charge, complaint, investigation or other action, with
the exception of any award by the SEC.
Further, this release does not extend to, and has no effect upon: (i) any
benefits that have accrued, and to which the Executive has become vested, under
any employee benefit plan; (ii) the Executive’s right to enforce the terms and
conditions of this Agreement; or (iii) any claims which cannot be waived as a
matter of law, such as claims for unemployment benefit rights and workers'
compensation.
4.Restrictive Covenants.


3



--------------------------------------------------------------------------------





a.
Definitions. The following definitions shall apply for the purpose of this
Section 4:

i.
“Competing Business” shall mean (a) acting as an owner or a lessee of hotels,
convention facilities, conference centers or similar facilities; (b) asset or
operational management for hotels, convention facilities, conference centers or
similar facilities, or (c) any other business that the Company or its affiliates
conducts or contemplates under such business plans as of the Termination Date.
Notwithstanding any provision to the contrary in this Agreement, Competing
Business shall exclude: Executive’s ownership of five percent (5%) or less of
the outstanding stock of any publicly traded corporation or other entity; or of
an equity interest in any other entity.

ii.
“Company” shall include Playa Management USA, LLC, Playa Hotel & Resorts, N.V.,
Playa Resorts Management, LLC, and their related affiliates, subsidiaries,
parents, predecessors, and successors.

iii.
“Customer” shall mean any hotel, conference center, lodging business, or real
estate investment trust with which the Playa Resorts or the Company has an
existing lease, sublease, or management contract.

iv.
“Prospective Customer” shall mean any person or entity to whom Executive or the
Company or any of its Affiliates sent or delivered a written sales or servicing
proposal, quote or contract, or with whom Executive or the Company or any of its
affiliates had business contact for the purpose of developing that person or
entity into a customer of the Playa Resorts or the Company.

v.
“Restricted Area” shall mean within Mexico, Jamaica, the Dominican Republic and
any other geographic area included in the Company's and its affiliates' business
plans during the Executive’s employment with the Company.

vi.
“Restricted Period” shall mean the Transition Period and the Severance Payment
Period.

vii.
“Solicit” shall mean to knowingly solicit, call upon, or initiate communications
or contacts with a person or entity for the purpose of developing or continuing
a business relationship.

b.    Continuing Obligations. Executive acknowledges and reaffirms Executive’s
obligation to keep confidential and not to disclose any and all non-public
information concerning the Company that Executive acquired during the course of
Executive’s employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business affairs, business
prospects, and financial condition. Executive also is obligated to immediately
return any Confidential Information and/or trade secret information including,
but not limited to, records, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, documents,
property, or reproductions of any aforementioned items belonging to the Company.
Executive is also to immediately return all Company property that has been
provided to Executive or that is in his possession to include, but not be
limited to, his employee identification badge, office keys, smart phone, tablet,
and corporate credit card. Nothing in this Agreement releases Executive from
these obligations to the Company. The Company will avail itself of its full
legal remedies if Executive violates his on-going obligations to the Company.
Nothing in this Section 4 limits Executive’s ability to truthfully communicate
with any Government Agency whether such communication is initiated by Executive
or in response to the Government.
c.    Notice of Immunity under the Economic Espionage Act of 1996, as amended by
the Defend Trade Secrets Act of 2016 (“DTSA”). Notwithstanding any other
provision of this Agreement, Executive shall not be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that is made: (1) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an


4



--------------------------------------------------------------------------------





attorney; and (2) solely for the purpose of reporting or investigating a
suspected violation of law; or (3) in a complaint or other document that is
filed under seal in a lawsuit or other proceeding. Notwithstanding any other
provision of this Agreement, if Executive files a lawsuit for retaliation by the
Company for reporting a suspected violation of law, Executive may disclose the
Company’s trade secrets to Executive’s attorney and use the trade secret
information in the court proceeding if Executive: (i) files any document
containing the trade secret under seal; and (ii) does not disclose the trade
secret, except pursuant to court order.
d.    Restriction on Competition. As consideration for entering into this
Agreement, and during the Restricted Period, Executive shall not engage,
directly or indirectly, either individually or through another person or entity,
whether as an owner, employee, consultant, partner, principal, agent,
representative, stockholder or otherwise, of, in, to or for any Competing
Business in the Restricted Area; provided, however, that Executive may own less
than five percent (5%) of the outstanding stock of any publicly traded
corporation that engages in a Competing Business. While stated below, the
Parties acknowledge that as to Subsection 4(d) especially, as it relates to the
practice of law, this provision shall be interpreted consistent with and limited
by the Florida Rule of Professional Conduct (or similar rules in other
jurisdictions), including Rule 5.6.
e.    Non-Solicitation of Customers. As consideration for entering into this
Agreement, and during the Restricted Period, Executive shall not Solicit,
directly or indirectly, on his own behalf or on behalf of any other person(s),
any Customer or Prospective Customer of Playa Resorts or any of the Company for
any line of business that Playa Resorts or the Company conducts or plans to
conduct as of the date of Executive’s termination of employment for the purpose
of conducting, marketing or providing for a Competing Business.
f.    Non-Solicitation of Employees. As consideration for entering into this
Agreement, and during the Restricted Period, Executive shall not, directly or
indirectly, Solicit or employ or cause any business to Solicit or employ any
person who is then or was at any time during the two (2)-year period prior to
Executive’s termination an employee of the Company or its affiliates and who is
at the time of such employee’s separation from the Company and its affiliates, a
director, vice president, senior vice president, executive vice president or
similar position of the Company and its affiliates, except to the extent that
such action is undertaken in the ordinary course of hiring practices (e.g., an
employment solicitation that is transmitted generally to the public or in the
industry, rather than one that is targeted directly to any such employee of the
Company or its affiliates).
g.    Acknowledgement. Executive acknowledges that he acquired proprietary
information concerning the past, present and future business of the Company and
its affiliates as the result of his employment with the Company, as well as
access to the relationships between the Company and its affiliates and their
respective clients and employees. Executive further acknowledges that the
business of the Company and its affiliates is very competitive and that
competition by him in that business during the Restricted Period would severely
injure the Company and its affiliates, as the case may. Executive understands
that the restrictions contained in this Section 4 are reasonable and are
required for the Company’s and its affiliates’ legitimate protection, and do not
unduly limit his ability to earn a livelihood.
h.    Severability. If any court determines that any provision of this Section 4
is invalid or unenforceable, the remainder of this Section 4 shall not thereby
be affected and shall be given full effect, without regard to the invalid
portion. In addition, if any court or arbitrator construes any portion of this
Section 4 to be unenforceable because of the duration of such provision or the
area covered thereby, such court shall have the power to reduce the duration or
area of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced. This Section 4, as so amended, shall be valid
and binding as though any invalid or unenforceable provision had not been
included herein.
i.    Consideration. Executive acknowledges that the Company relied on the
representations and promises in this Section 4 in agreeing to the Severance
Benefits (described above in Section 2). Likewise, Executive relied upon the
receipt of the Settlement Benefits (described above in Section 2) in agreeing to
the restrictions contained in Section 4.


5



--------------------------------------------------------------------------------





j.    Breach of Restrictive Covenants. Notwithstanding any arbitration
provisions contained in this Agreement, the Company shall have the right and
remedy to have the provisions of this Section 4 specifically enforced by a court
of competent jurisdiction without any requirement to first seek a remedy through
arbitration, including by temporary or permanent injunction, it being
acknowledged and agreed that any such violation may cause irreparable injury to
the Company and that money damages will not provide an adequate remedy to the
Company. The Company shall also have the right to seek damages for any breach of
this Section 4. Further, the Parties also agree that if Executive breaches this
Section 4, any Severance Benefits paid to him under this Agreement are subject
to disgorgement and/or the Company may suspend payment of Severance Benefits due
and owing to him under this Agreement.
k.    Successors and Assigns. The Company and its successors and assigns may
enforce the provisions of Section 4 of this Agreement.
l.    Limitation. As it relates to the practice of law, Section 4 of this
Agreement shall be interpreted consistent with and be limited by the Florida
Rule of Professional Conduct (or similar rules in other jurisdictions),
including Rule 5.6.
5.Confidentiality.
a.    In consideration of the obligations under this Agreement, Executive agrees
that this Agreement and the terms and conditions hereof are strictly, and shall
forever remain, confidential, and that Executive (or his heirs, agents,
executors, administrators, attorneys, legal representatives and assigns) shall
disclose or disseminate any information concerning any such terms to any third
person(s), including, but not limited to, representatives of the media or other
present or former executives, employees, and staff of the Company, under any
circumstances, except Executive may disclose the terms of this Agreement to his
attorney, accountant, tax advisor, other similar professional or the Internal
Revenue Service or other appropriate federal agencies (“Third Parties”). All
Third Parties to whom such disclosure is made shall agree in advance to be bound
by the terms of this Section 5.
b.    If Executive is required to disclose this Agreement, its terms or
underlying facts pursuant to court order and/or subpoena, Executive shall so
notify Company in writing via email or overnight mail, within 24 hours of his
receipt of such court order or subpoena, and shall simultaneously provide the
Company with a copy of such court order or subpoena. Executive agrees to waive
any objection to the Company’s request that the document production or testimony
be done in camera and under seal.
c.    Executive agrees that the terms of this Section 5 are a material
inducement for the execution of this Agreement. Any disclosure or dissemination,
other than as described above in Subsections 5.a or 5.b, will be regarded as a
breach of this Agreement and a cause of action shall immediately accrue for
damages and injunctive relief. Executive acknowledges that a violation of
Subsections 5.a or 5.b would cause immeasurable and irreparable damage to the
Company. Accordingly, Executive agrees that the Company shall be entitled to
injunctive relief in any court of competent jurisdiction for any actual or
threatened violation of Subsections 5.a or 5.b, in addition to any other
available remedies. Further, Executive also agrees that if Executive breaches
this Section 5, he shall pay the Company the damages he causes Company, through
disgorgement of any compensation paid to him under this Agreement and/or the
forfeiture of any compensation due and owing to him under this Agreement.
d.    Communications with Government Agencies. Nothing in this Section 5 or this
Agreement:
(i)    prohibits Executive from communicating with any Government Agency about a
potential violation of the law;
(ii)    limits Executive’s ability, without notice to or approval from the
Company:
(A)
to file a charge or complaint with a Government Agency;



6



--------------------------------------------------------------------------------







(B)
to participate in an investigation or proceeding conducted by a Government
Agency; or



(C)
to provide information or documents to a Government Agency in connection with an
investigation or proceeding; or



(iii)    restricts Executive’s right to receive a reward or incentive for
information provided to a Government Agency.    
6.Cooperation. Following Executive’s termination, Executive shall assist and
cooperate with the Company in the orderly transition of work to others if so
requested by the Company. Executive shall cooperate with the Company and be
responsive to requests for information relating to business matters about which
Executive may have information or knowledge and reasonably assist the Company,
as the case may be, with any litigation, threatened litigation or arbitration
proceeding relating to the Company’s business as to which business Executive had
relevant knowledge, and the Company shall reimburse Executive for reasonable
costs, including attorneys’ fees and expenses, actually incurred by Executive in
connection with such assistance.


7.Non-disparagement. Executive understands and agrees that as a condition for
the consideration herein described, Executive shall not make any false,
disparaging or derogatory statements to any person or entity, including any
media outlet, regarding the Company or any of its affiliates, subsidiaries,
directors, officers, Executives, agents or representatives or about the
Company's or its subsidiaries’ business affairs and/or financial condition.
Executive understands and agrees that Executive’s commitment not to defame,
disparage, or impugn Company’s reputation constitutes a willing and voluntary
waiver of Executive’s rights under the First Amendment of the United States
Constitution and other laws. However, these non-disparagement obligations, do
not limit Executive’s ability to truthfully communicate with any Government
Agency whether such communication is initiated by Executive or in response to
the Government.
8.Amendment and Waiver. This Agreement shall be binding upon the Parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly-authorized representatives of the Parties
hereto. This Agreement is binding upon and shall inure to the benefit of the
Parties and their respective agents, assigns, heirs, executors, successors and
administrators. No delay or omission by the Company or Executive in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar to or waiver
of any right on any other occasion.
9.Validity. Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement.
10.Nature of Agreement. Executive understands and agrees that this Agreement is
a separation agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.
11.Acknowledgments. Executive acknowledges that Executive has been given at
least twenty-one (21) days to consider this Agreement, and that the Company
advised Executive to consult with an attorney of Executive’s own choosing prior
to signing this Agreement. Executive understands that Executive may revoke this
Agreement for a period of seven (7) days after Executive signs this Agreement by
notifying Dayna Blank, the Company’s Vice President of Human Resources, in
writing, and the Agreement shall not be effective or enforceable until the
expiration of the Revocation Period. Executive understands and agrees that by
entering into this Agreement, Executive is waiving any and all rights or claims
Executive might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act, and that Executive has received
consideration beyond that to which Executive was previously entitled.


7



--------------------------------------------------------------------------------





12.Tax Provision. In connection with the separation benefits to be provided to
Executive, the Company shall withhold and remit to the tax authorities the
amounts required under applicable law, and Executive shall be responsible for
any and all applicable taxes with respect to such payments under applicable law.
Executive acknowledges that Executive is not relying upon the advice or
representation of the Company with respect to the tax treatment of any of the
payments set forth herein.
13.Voluntary Assent. Executive affirms that no other promises or agreements of
any kind have been made to or with Executive by any person or entity whatsoever
to cause Executive to sign this Agreement, and that Executive fully understands
the meaning and intent of this Agreement. Executive states and represents that
Executive had an opportunity to fully discuss and review the terms of this
Agreement with an attorney. Executive further states and represents that
Executive has carefully read this Agreement, understands the contents herein,
freely and voluntarily assents to all of the terms and conditions hereof and
signs Executive’s name of Executive’s own free act.
14.Entire Agreement. This Agreement and the Confidentiality and Return of
Property Agreements set forth in the Offer Letter which survive termination of
Executive’s employment with the Company, contain and constitute the entire
understanding and agreement between Executive and the Company and supersede and
cancel any other previous oral and written negotiations, agreements, and
commitments between the Parties. As noted in Section 2.a.iv, this Agreement does
not modify the terms of the Equity Plan or applicable award agreements
thereunder, as summarized on Exhibit B.


15.Arbitration.
a.    Any disputes or claims between the Company and Executive in any way
concerning Executive’s employment, the termination of his employment under the
Offer Letter, a breach of this Agreement and the Second General Release, their
enforcement or any other matter relating thereto shall be submitted at the
initiative of either Party to mandatory arbitration in the Commonwealth of
Virginia before a single arbitrator under the Federal Arbitration Act and
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association, or its successor, then in effect. The decision of the arbitrator
shall be rendered in writing, shall be final, and may be entered as a judgment
in any court in the Commonwealth of Virginia or elsewhere. The Parties
irrevocably consent to the jurisdiction of the federal and state courts located
in Virginia for this purpose. Each Party shall be responsible for its or his own
costs incurred in such arbitration and in enforcing any arbitration award,
including attorneys’ fees and expenses.
b.    Notwithstanding the foregoing, the Company in its sole and absolute
discretion, may bring an action in any court of competent jurisdiction to seek
injunctive relief, for damages and such other relief as the Company shall elect
to enjoin, enforce, or seek recovery for the breach of Executive’s covenants
under the Offer Letter. Such covenants shall be construed as agreements
independent of any other provisions of the Offer Letter and the existence of any
claim or cause of action Executive may have against the Company, whether based
on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of such covenants.
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Agreement
Date.
EXECUTIVE                    PLAYA RESORTS USA, LLC
_/s/ David Camhi____________________
By:         /s/ Bruce Wardinski     

Print Name:    Bruce Wardinski            
Title:    Chairman & CEO             
    




8



--------------------------------------------------------------------------------







Exhibit A
SECOND RELEASE
In consideration for the Severance Benefits described in the attached agreement,
I, Executive hereby fully, forever, irrevocably and unconditionally release,
remise and discharge Playa Management USA, LLC, Playa Hotel & Resorts, N.V.,
Playa Resorts Management, LLC,, and their related affiliates, subsidiaries,
parents, predecessors, and successors, and all of their respective past and
present officers, directors, stockholders, partners, members, executives,
agents, representatives, plan administrators, attorneys, insurers and
fiduciaries (each in their individual and corporate capacities) (collectively,
the “Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that Executive ever had or
now has against any or all of the Released Parties, including, but not limited
to, any and all claims arising out of or relating to Executive’s employment with
and/or separation from the Company, including, but not limited to, all claims
under Title VII of the Civil Rights Act of 1964, the Americans With Disabilities
Act of 1990, the Age Discrimination in Employment Act, the Genetic Information
Nondiscrimination Act of 2008, the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act, Section 806 of the Corporate and
Criminal Fraud Accountability Act of 2002, the Rehabilitation Act of 1973,
Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act,
Sections 1981 and 1983 of the Civil Rights Act of 1866, Sections 1981 through
1988 of Title 42 of the United States Code, as amended, the Immigration Reform
and Control Act, the Equal Pay Act, any local, state, federal or foreign
whistleblower statute, regulation, ordinance or law, including the Florida
Whistleblower Act of 1986 and 1991, the Fair Labor Standards Act, the
Consolidated Omnibus Reconciliation Act, the Occupational Safety and Health Act,
the Fair Credit Reporting Act, the Older Workers’ Benefits Protection Act, and
the Executive Retirement Income Security Act of 1974, the Florida Civil Rights
Act, the Virginia Human Rights Act, the Virginians with Disabilities Act, the
Virginia Equal Pay Act, the Virginia Genetic Testing Law, the Virginia
Occupational Safety and Health Act, the Virginia Minimum Wage Act, the Virginia
Payment of Wage Law, the Virginia Right to Work Law, all as amended; any
foreign, federal, state and/or local law, statute, regulation or ordinance
prohibiting discrimination, retaliation and/or harassment or governing wage or
commission payment claims; all common law claims including, but not limited to,
actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract; all claims
to any non-vested ownership interest in the Company, contractual or otherwise,
and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above. Executive understands that, by releasing all of Executive’s
legally waivable claims, known or unknown, against the Released Parties,
Executive is releasing all of Executive’s rights to bring any claims against any
of them based on any actions, decisions or events occurring through the date
Executive signs this Agreement including the terms and conditions of Executive’s
employment and the termination of Executive’s employment.
Further, this release does not extend to, and has no effect upon: (i) any
benefits that have accrued, and to which the Executive has become vested, under
any employee benefit plan; (ii) the Executive’s right to enforce the terms and
conditions of this Agreement; or (iii) any claims which cannot be waived as a
matter of law, such as claims for unemployment benefit rights and workers'
compensation.
By signing below, Executive acknowledges and agrees that Executive has been paid
for all salary, wages, and compensation earned through his last day worked, and
that Executive is not entitled to receive, and shall not claim from the Company,
any compensation, payments or benefits except for those payments and benefits
that are expressly set forth in the attached Agreement.
As a part of this Second General Release, Executive expressly agrees to the
release of any rights or claims arising out of the Age Discrimination in
Employment Act (“ADEA,” 29 U.S.C. § 621, et seq.), and in connection with such
waiver: (a) Executive is hereby advised to consult with an attorney prior to
signing this Second Release; (b) Executive shall have a period of twenty-one
(21) days from the date of receipt of this Agreement and Second Release in which
to consider the terms of this Agreement and Second Release; and (c) Executive
may revoke


9



--------------------------------------------------------------------------------





this Second Release at any time during the first seven (7) days following his
execution of the Second Release (the “Revocation Period”) by notifying Dayna
Blank, the Company’s Vice President of Human Resources, in writing, and the
waiver and release shall not be effective or enforceable until the seven (7) day
period has expired. As between Executive and the Released Parties, this
Agreement does not constitute a waiver of any claim under the ADEA that may
arise after the date of the execution of this Agreement.
Executive understands that, by releasing all of his legally waiveable claims,
known or unknown, against the Released Parties, Executive is releasing all of
his rights to bring any claims against any of them based on any actions,
decisions or events occurring through the date of he signs this Release
including the terms and conditions of his employment and the termination of his
employment.
Nothing in this Agreement shall be construed to prohibit Executive from
contacting, filing a charge or participating in any proceeding or investigation
by the Securities and Exchange Commission (“SEC”), U.S. Equal Employment
Opportunity Commission (the “EEOC”), the Department of Labor (the “DOL”), the
National Labor Relations Board (the “NLRB”), or any other federal state or local
governmental agency or commission; provided, however, this Agreement waives
Executive’s right to receive any monetary damages associated with any such
charge, complaint, investigation or other action, with the exception of any
award by the SEC.
Executive further understands and agrees that he may be waiving significant
legal rights by signing this Release, and represents that he has entered into
this Release voluntarily, with a full understanding of and in agreement with all
of its terms. Executive further acknowledges that he has read and fully
understands this Release. Executive also acknowledges that this Release does not
waive any claims that may arise after this Release is signed. Executive has been
advised to, and has had an opportunity to, consult with an attorney before
signing it.
Any disputes or claims between the Company and Executive in any way concerning
this Second General Release, its enforcement or any other matter relating
thereto shall be submitted at the initiative of either Party to mandatory
arbitration in the Commonwealth of Virginia before a single arbitrator under the
Federal Arbitration Act and pursuant to the Commercial Arbitration Rules of the
American Arbitration Association, or its successor, then in effect. The decision
of the arbitrator shall be rendered in writing, shall be final, and may be
entered as a judgment in any court in the Commonwealth of Virginia or elsewhere.
The Parties irrevocably consent to the jurisdiction of the federal and state
courts located in Virginia for this purpose. Each Party shall be responsible for
its or his own costs incurred in such arbitration and in enforcing any
arbitration award, including attorneys’ fees and expenses.
Notwithstanding the foregoing, the Company in its sole and absolute discretion,
may bring an action in any court of competent jurisdiction to seek injunctive
relief, for damages and such other relief as the Company shall elect to enjoin,
enforce, or seek recovery for the breach of Executive’s covenants under Section
4 of the Agreement or the Offer Letter. Such covenants shall be construed as
agreements independent of any other provisions of the Offer Letter and the
existence of any claim or cause of action Executive may have against the
Company, whether based on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants.
Executive understands that this document is a complete release of any and all
existing claims, known or unknown, which he may have against the Released
Parties.
EXECUTIVE:                WITNESS:


                                                
Print Name:                    Print Name:                    
Dated:___________________    


10



--------------------------------------------------------------------------------







Exhibit B
Summary of Treatment of Outstanding Equity Awards
Grant Date
Award Type
# of Original Shares
Treatment upon Termination Date per Award Agreement
May 16, 2017
Transaction shares
32,500
Forfeit
May 26, 2017
Time-vesting shares
14,734
Pro rata vesting per award agreement formula
7,198 shares vesting at Nov. 11, 2018
May 26, 2017
Performance-vesting shares
14,734
Pro rata vesting per award agreement formula, subject to 2017-2019 performance
results
14,600 shares remain outstanding and will be adjusted for 2017-2019 EBITDA and
TSR performance, to be vested in early 2020
January 2, 2018
Time-vesting shares
15,272
Forfeit
January 2, 2018
Performance-vesting shares
15,272
Forfeit









11

